Case: 21-20319     Document: 00516256932         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-20319                      March 28, 2022
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ricardo Zaragoza-Nunez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-173-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Ricardo Zaragoza-Nunez challenges some of
   the conditions of his supervised release imposed following his guilty plea
   conviction. He contends—and the government concedes—that there is a
   conflict between the oral pronouncement of his sentence and four special


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20319      Document: 00516256932           Page: 2    Date Filed: 03/28/2022




                                     No. 21-20319


   conditions listed in the written judgment. The relevant conditions require
   him to (1) participate in an outpatient substance abuse treatment program,
   (2) submit to substance abuse testing and refrain from obstructing or
   tampering with the testing methods, (3) report to the nearest probation office
   within 72 hours if he reenters the United States, and (4) seek documentation
   from immigration authorities authorizing him to work in the United States.
          As noted, the parties agree that the written judgment conflicts with
   the district court’s oral pronouncement. They disagree, however, about the
   appropriate standard of review. “When a defendant objects [to a condition
   of his supervised release] for the first time on appeal, we usually review only
   for plain error.” United States v. Diggles, 957 F.3d 551, 559 (5th Cir. 2020) (en
   banc) (citing Fed. R. Crim. P. 52(b)), cert. denied, 141 S. Ct. 825 (2020).
   But, if the defendant “did not have the opportunity [to object before the
   district court], we review for abuse of discretion.” United States v. Grogan,
   977 F.3d 348, 352 (5th Cir. 2020) (citing United States v. Rivas-Estrada, 906
   F.3d 346, 348 (5th Cir. 2018); Diggles, 957 F.3d at 559).
          The government acknowledges that the district court did not
   pronounce the relevant conditions during sentencing. But the government
   claims that plain error review is nonetheless appropriate “because Zaragoza-
   Nunez had notice via the PSR Appendix that the district court intended to
   impose these four special conditions of supervised release.”
          We disagree. Diggles is clear: “[T]he mere existence of [a PSR or other
   document proposing conditions] is not enough for pronouncement. The
   court must orally adopt the written recommendations when the defendant is
   in court.” 957 F.3d at 561 n.5. The district court did not do so here, so
   Zaragoza-Nunez did not have an opportunity to object to the conditions. Our
   review is, therefore, for abuse of discretion. See id. at 559–61; Grogan, 977
   F.3d at 352.




                                          2
Case: 21-20319      Document: 00516256932           Page: 3    Date Filed: 03/28/2022




                                     No. 21-20319


            A district court must orally pronounce the sentence. If the oral
   pronouncement differs from the written judgment, the oral pronouncement
   controls. Diggles, 957 F.3d at 556–57. We are persuaded by Zaragoza-Nunez’s
   claims—and the government’s concessions—that the four challenged
   conditions in the written judgment impermissibly conflict with the conditions
   that the district court orally pronounced. See United States v. Mireles, 471 F.3d
   551, 558 (5th Cir. 2006); United States v. Bigelow, 462 F.3d 378, 383 (5th Cir.
   2006).
            The district court’s judgment is therefore VACATED in part and
   REMANDED to the district court for the limited purpose of conforming
   the written judgment to the oral pronouncement of sentence.




                                          3